Citation Nr: 0922235	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, to 
include as secondary to service-connected bilateral calcaneal 
spurs.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected bilateral calcaneal 
spurs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and 
served in the U.S. Air National Guard from June 1977 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
degenerative disc disease with degenerative joint disease and 
diabetes mellitus.  Jurisdiction over the case was subsequently 
returned to the RO in Waco, Texas. 

In May 2008, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Waco, RO.  A transcript of 
this hearing is of record.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease with degenerative joint disease are 
caused or aggravated by the Veteran's service-connected 
bilateral calcaneal spurs.

	



CONCLUSION OF LAW

Degenerative disc disease with degenerative joint disease of 
the lumbar spine are caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for degenerative disc disease with degenerative joint disease, 
the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).  

The Board notes that the Veteran has repeatedly argued that the 
VA examination conducted in May 2007 is inadequate.  The Board 
acknowledges the Veteran's contentions, but notes that the May 
2007 examination was conducted for the purpose of determining 
whether the Veteran's knee disabilities were related to the 
Veteran's service or to a service-connected disability.  The 
issues involving the Veteran's knees are not before the Board.  
The Board has not used any evidence provided in that 
examination in this decision.  Despite the Veteran's 
contention, the Veteran has not been prejudiced by this 
examination because the Veteran's claim for service connection 
for degenerative disc disease with joint disease is being 
granted.  Furthermore, the Veteran's claim for service 
connection for diabetes mellitus is remanded below for an 
examination because the Veteran has never been provided an 
examination for diabetes mellitus.

Legal Criteria

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310. The Court has held that 
service connection can be granted under 38 C.F.R. § 3.310, for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any additional 
impairment resulting from the service- connected disorder. 
Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 
C.F.R. § 3.310 to explicitly incorporate the holding in Allen, 
except that it will no concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation. 38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
his degenerative disc disease and degenerative joint disease of 
the lumbar spine as secondary to his service-connected 
bilateral calcaneal spurs.

Service treatment records are negative for any treatment for a 
back disability in service.  

The post-service medical records show evidence of early disc 
space disease and collapse and osteophytic spurring posteriorly 
at L4-L5 and L5-S1 in May 2006. A June 2006 MRI showed small 
disc protrusion L3/4 with facet hypertrophy.  He had facet 
hypertrophy with foraminal narrowing of L4 on the left.  He had 
multi-level degenerative facet hypertrophy.  He has moderate 
disc degeneration L3/4 and L4/5.  In an August 2006 VA 
outpatient treatment record, the Veteran complained of back 
pain.    

At a November 2006 VA examination, the examiner noted that the 
Veteran developed low back pain several years after leaving the 
service.  The Veteran reported having daily pain of the lumbar 
spine of a level of 3 to 4.  The examiner noted that the 
Veteran walked with a limp from his feet.  He had no tenderness 
on palpation of the lumbar spine.  The lumbar lordosis was 
decreased.  Flexion was to 60 degrees with no further flexion.  
He did not complain of pain.  Extension was to 20 degrees.  He 
had 20 degrees of right and left lateral flexion without pain.  
He could not stand on his heels and toes to walk.  A November 
2006 X-ray report noted degenerative changes of the facet joint 
at the L5-S1 level.  The examiner diagnosed the Veteran with 
degenerative joint disease of the lumbar spine and degenerative 
disc disease at L3/4 and L4/5.  The examiner opined that 
although the Veteran walked with an abnormal gait and places 
the weight on the outside of his feet, he did not think that 
the abnormal gait from his feet would place an undo stress on 
his lumbar spine.  He explained that the X-rays revealed 
degenerative changes in the lumbar spine, which are probably 
related to the aging process.  He concluded that it was less 
likely than not that his spine disability was related to his 
feet.

In an August 2007 letter, the Veteran's private physician, Dr. 
C., stated that the Veteran's calcaneal spurs most likely 
contribute to the Veteran's degenerative lumbar spine 
condition, due to the pain caused by the heel spurs.  

In a July 2008 letter, the Veteran's private physician, Dr. C., 
stated that the Veteran's low back pain could be attributed to 
the Veteran's foot pain.  

In an August 2008 letter, another private physician, Dr. S., 
stated that the Veteran had spondylosis and degenerative joint 
disease of the lumbar spine.  The physician stated that the 
Veteran had a history of being a paratrooper while in the 
military and had jumped out of planes several times.  The 
Veteran had several bad landings, which caused him to have 
increased back pain and leg pain.  The physician also noted 
that the Veteran had difficulty with ambulation and driving a 
truck because he has large calcaneal spurs.  Dr. S. opined that 
the calcaneal spurs cause the Veteran to walk on the lateral 
aspect of his feet and this causes new pain and secondary back 
pain.  Dr. S. further opined that the Veteran current back 
conditions began and were exacerbated by his initial injury 
while in the military as a paratrooper.  Dr. S. noted that 
calcaneal spurs were secondary to injury while being a 
paratrooper.  

Dr. C. did not provide a rationale for his opinions while the 
VA examiner explained his findings.  Despite this, another 
private physician, Dr. S., provided an opinion that stated that 
the Veteran's paratrooper injuries, including his service-
connected calcaneal spurs, caused or exacerbated his back 
condition.  It should be noted that Dr. S. is a doctor of 
osteopathy, and therefore has received additional training in 
Osteopathic Manual Manipulation which is highly relevant to the 
Veteran's spine disability.  Dr. S.'s opinion and the VA 
examiner's opinion are at least in equipoise.  Reasonable doubt 
must be resolved in favor of the Veteran.  Therefore, service 
connection is warranted for degenerative disc disease and 
degenerative joint disease of the lumbar spine.


ORDER

Entitlement to service connection for degenerative disc disease 
with degenerative joint disease of the lumbar spine as 
secondary to the Veteran's service-connected bilateral 
calcaneal spurs is granted.  




REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service must 
be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether the 
Veteran's current diabetes mellitus is related to the Veteran's 
service or to a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination by a physician with appropriate 
expertise to determine the nature and 
etiology of his diabetes mellitus.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's diabetes mellitus is 
etiologically related to his active 
service, or was caused or chronically 
worsened by his service-connected calcaneal 
spurs.  The rationale for each opinion 
expressed must also be provided.

The examiner should comment on the July 
2008 private physician's opinion that the 
Veteran's inability to exercise due to his 
foot and back pain could have caused weight 
gain, and it is at least as likely as not 
that the Veteran's diabetes is caused by 
the weight gain.

2.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


